People v Juvenal (2022 NY Slip Op 02294)





People v Juvenal


2022 NY Slip Op 02294


Decided on April 6, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 6, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

VALERIE BRATHWAITE NELSON, J.P.
CHERYL E. CHAMBERS
PAUL WOOTEN
JOSEPH A. ZAYAS, JJ.


2021-06864

[*1]The People of the State of New York, respondent,
vArmando Juvenal, appellant. 


Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill and Roni C. Piplani of counsel; Joseph DiPietro on the brief), for respondent.
Randall D. Unger, Kew Gardens, NY, for appellant.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Queens County (Cassandra Mullen, J.), dated September 20, 2021, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
In 2003, the defendant was convicted of, among other crimes, rape in the first degree (six counts) and kidnapping in the second degree. Following a hearing pursuant to the Sex Offender Registration Act (Correction Law art 6-C; hereinafter SORA), the Supreme Court assessed the defendant 115 points, and designated him a level three sex offender. The defendant appeals.
Contrary to the defendant's contention, the Supreme Court properly assessed him 10 points under risk factor 10 based on the recency of a prior felony committed by him. The People established, by clear and convincing evidence, that the defendant had been at liberty for a period of less than three years between the time of his prior felony conviction on August 14, 2000, and the instant offense, which occurred on December 19, 2002 (see People v Pinckney, 129 AD3d 1048; People v James, 99 AD3d 775; People v Dunn, 82 AD3d 856, 857; People v Hyson, 27 AD3d 919, 920).
BRATHWAITE NELSON, J.P., CHAMBERS, WOOTEN and ZAYAS, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court